Exhibit 10.4 ADDENDUM TO SERVICE/CONSULTANT AGREEMENT BETWEEN "ASA, INC." AND "REGIONAL SURGICAL ASSISTANTS, INC. and JOSE J. CHAPA, JR." November 17, 2006 Effective the Payroll clue on November 17, 2006, this addendum replaces Article (1.4) of the Service/Consulting Agreement between "ASA, Inc." and "Regional Surgical Assistants, Inc. and Jose J. Chapa, Jr.". The annual payment of $260,000.00 clue to Regional Surgical Assistants shall be payable as follows: 1. A payment of $5,000.00 for expenses shall be made once a month to Regional Surgical Assistants, Inc., this payment is due on the fifteenth day of the month unless it is a weekend, then payment will be made on the immediately following work day. 2. A payment of $1,000.00 for automobile allowance shall be made once a month to Regional Surgical Assistants, Inc., this payment is due on the fifteenth day of the month Finless it is a weekend, then payment will be made on the immediately following work day. 3. The remainder of the Service/Consultant Agreement fee of $200,000.00 shall be added to the payroll check of Jose J Chapa, Jr. in Twenty Six equal Payments due with the regular payroll check due on every other Friday effective the Payroll of November 17, 2006. this shall continue until the expiration of the Service/Consultant Agreement on November 20, 2010 unless the Agreement is renewed. 4. All other covenants of the Service/Consultant Agreement shall remain in effect until the expiration or termination thereof. For regional Surgical Assistants, Inc. APPEARED BEFORE ME ON NOVEMBER 17, 2006 Jose J. Chapa, Jr. Zak Elgamal and, Jose J. Chapa, Jr. /s/Jose J. Chapa, Jr. Margaret Cruz, Notary Public For Jose J. Chapa, Jr. [SEAL] MARGARET CRUZ Jose J. Chapa, Jr. MY COMMISSION EXPIRES OCTOBER 24, 2007 /s/Jose J. Chapa, Jr. /s/Margaret Cruz For ASA, Inc. Zak W. Elgamal /s/Zak Elgamal SERVICE/CONSULTANT AGREEMENT between AMERICAN SURGICAL ASSISTANTS, INC. and Regional Surgical Assistants, Inc. and Jose J. Chapa, Jr. November 20, 2005 TABLE OF CONTENTS RECITALS I.
